          Case 18-08145-TLS          Doc 13 Filed 05/21/19 Entered 05/21/19 09:39:00                  Desc
                                    Memorandum Money Jgmt Page 1 of 1
                                                                                                      DCmoneyj (03/14)
                                     UNITED STATES BANKRUPTCY COURT
                                              District of Nebraska

In Re: Gordmans Stores, Inc.
Debtor(s)
                                                           Bankruptcy Proceedings No. 17−80304−TLS
                                                           Adversary Proceedings No. 18−08145−TLS

                                                           Chapter 11
META Advisors LLC on behalf of G−Estate Management
Company, Inc. (f/k/a Gordmans Management Company,
Inc.)
Plaintiff(s)

v.

STHealth Benefit Solutions, LLC
Defendant(s)

                                                           Judge: Thomas L. Saladino

                                               MEMORANDUM



Date:           May 21, 2019
To:             United States District Court
RE:             Money Judgment dated 3/21/19
Civil No.       8:19−mc−00156


A money judgment was previously transmitted for the purpose of being indexed. The following action has been filed
regarding the judgment:

        A notice of appeal was filed .
        A Motion has been filed that may ultimately change the judgment as it now stands (Federal Rules of Civil
        Procedure 59 or 60 as made applicable by Bankruptcy Rule 9024).
        Order Vacating Default Judgment


Transmitted Electronically By USBC Case Administrator: on
nmw
